DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 3/4/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites, “A process for preparing a nanostructured titanic acid salt” which renders the claim indefinite because it is unclear what is required by “nanostructured”. It is unclear if this requires a nanosized particle or requires a particular geometry, etc. Claims 2-17 are rendered indefinite because they depend on claim 1. 
The term “slowly” in claim 1 is a relative term which renders the claim indefinite. The term “slowly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 2-17 are rendered indefinite because they depend on claim 1.
The terms “normal temperature” and “normal pressure” are also indefinite because the specification does not make clear what constitutes “normal” and this term is subjective. For purposes of examination, “normal temperature” will be considered to mean room temperature (about 20°C) and atmospheric pressure (1 atm). Claims 2-17 are rendered indefinite because they depend on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 9-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN109326790.
Regarding claims 1 and 2, CN’790 teaches the preparation of sodium titanate nanowires (corresponding to the claimed nanostructure). The process comprises a.) preparing a peroxo-titanium complex dispersion; b.) slowly adding a sodium compound to the dispersion to form a solution; c.) adding an alcohol under the same pressure and temperature conditions claimed to form a precursor precipitate; and d.) drying and heating to form the nanostructured titanic acid salt. See [0017]-[0021] of the provided machine translation.
Regarding claim 3, CN’790 teaches a concentration of titanium peroxo-complex of 0.01 – 1 mol/L. See [0022] of CN’790.
Regarding claim 4, CN’790 teaches the same precursors and peroxide sources. See [0024].
Regarding claim 9, CN’790 teaches adding a polymer to the dispersion in amounts of 1/10 (0.1) – 10%. The polymers include chitosan, guar gum, etc. See [0025].
Regarding claims 10-13, CN’790 teaches sodium hydroxide, sodium oxide, sodium peroxide, and sodium super oxide, or a combination thereof, which are water soluble compounds in an amount of 0.4 – 4.0 mol/L. See [0027]-[0029].
Regarding claim 14, CN’790 teaches the same alcohols. See [0029].
Regarding claim 15, CN’790 teaches the alcohol added in a volume of 5-50 % of the solution. See [0030].
Regarding claim 16, CN’790 teaches heating at 150-550°C for 1-24 hours. See [0032].
Regarding claim 17, CN’790 teaches surface modification of the surface of the titanic acid salt with carbon, carbon nanotubes, graphene, black phosphorus, and metals. See [0036].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over CN109326790 in view of CN109809468.
Regarding claim 5, CN’790 is silent regarding the molar ratio of the titanium source to the peroxide. However, it would have been obvious to one of ordinary skill in the art to look to CN’468 which teaches in forming a peroxo-titanium complex using a ratio of 1:5 – 1:10. See the fourth full paragraph on page 3 of the provided machine translation. Overlapping ranges are prima facie obviousness. See MPEP 2144.05. One would have been motivated to use the ratio of CN’468 in the process of CN’790 in order to predictably produce the needed peroxo-titanium complex. 
Regarding claims 6-8, CN’790 does not teach hydrated titanic acid, metatitanic acid or orthotitanic acid claimed. However, it would have been obvious to one of ordinary skill in the art to modify CN’790 with CN’468. CN’468 teaches in a process of preparing a titanate, preparing the titanium peroxo-complex by hydrating titanium ethoxide, isopropoxide, etc. in pure water. See the bottom third of page 2 – the first full paragraph of page 3 of the provided machine translation. One would have been motivated to use the ratio of CN’468 in the process of CN’790 in order to predictably produce the needed peroxo-titanium complex.
	 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J ZIMMER whose telephone number is (571)270-3591. The examiner can normally be reached Monday - Friday, 9:30 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. ZIMMER
Primary Examiner
Art Unit 1736



/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736